DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 & 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8 the limitation “at least one of” is recited and it is unclear if it is regarding alternate embodiments of a longitudinal guide and that a there must also be a lateral guide or if all that is required is a lateral guide or a longitudinal guide. Rewriting the limitation as –at least one of a longitudinal guide or a lateral guide; wherein the longitudinal guide is configured to guide the movable weight along a longitudinal direction perpendicular to the first axle and/or the second axle; and wherein the lateral slide guide is configured to guide the movable weight along a lateral direction in parallel to the firs axel and/or in parallel to the second axle– would overcome this rejection of claim 8 and the claim dependent thereof and the claim will be examined as such in this office action. 
Regarding claim 9 is unclear because it relies upon the unclear subject matter of claim 8. Modifying claim 9 to positively affirm that both guides are required, such as by adding the limitation --
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10, 11, & 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Defrancq (FR 2815319 A1).
Regarding claim 1 Defrancq teaches a vehicle (FIG. 1-4: 1), comprising: a first axle and a second axle (FIG. 3: 2 & 3; line 143); a sensor unit comprising at least one load sensor configured to produce a load sensor signal indicative of a load on at least one of the first axle and the second axle (FIG. 11: 40d & 40g; line 297); a movable weight configured to be moved relative to the first axle and to the second axle (FIG. 1-10: M; line 155); an actuator system configured to move the movable weight relative to the first axle and to the second axle (FIG. 1: depicted; line 111); and a control unit configured to control the actuator system based at least on the load sensor signal (FIG. 11: UC; line 285).

Regarding claim 3 Defrancq teaches that the movable weight is configured to be moved in a lateral direction in parallel to the first axle and/or in parallel to the second axle (FIG. 3: depicted).
Regarding claim 4 Defrancq teaches that the movable weight is configured to be moved in a longitudinal direction perpendicular to the first axle and/or perpendicular to the second axle (FIG. 6: 19; lines 304 & 308). 
Regarding claim 5 Defrancq teaches that the actuator system includes at least one of a hydraulic actuator, a pneumatic actuator, and an electromagnetic actuator (line 111).
Regarding claim 6 Defrancq teaches that the actuator system includes at least one hydraulic cylinder and at least one valve for controlling the at least one hydraulic cylinder (FIG. 11: 42; line 308).
Regarding claim 7 Defrancq teaches a vehicle frame (FIG 1: 4; line 160), wherein the actuator system includes at least one actuator mounted on the vehicle frame (FIG. 1: 16; line 182) and at least one slide guide mounted on the vehicle frame (FIG. 1: 10; line 171), wherein the movable weight is slidably arranged on the at least one slide guide (FIG. 1: depicted).
Regarding claim 8 Defrancq teaches that the at least one slide guide includes at least one of a longitudinal slide guide configured to guide the movable weight along a longitudinal direction perpendicular to the first axle and/or perpendicular to the second axle (FIG. 6: 19; lines 304 & 308), and a lateral slide guide configured to guide the movable weight along a lateral direction in parallel to the first axle and/or in parallel to the second axle (FIG. 3: 28). 

Regarding claim 11 Defrancq teaches that the actuator system includes a further actuator rotatably mounted on the vehicle frame with respect to a further rotation axis in parallel to the yaw axis of the vehicle (FIG. 6: 19; lines 304 & 308).
Regarding claim 13 Defrancq teaches that the sensor unit comprises an attitude sensor configured to produce an attitude sensor signal indicative of an attitude of the vehicle, wherein the control unit is configured to control the actuator system based on the attitude sensor signal (FIG. 11: 37; line 290).
Regarding claim 14 Defrancq teaches that the attitude sensor includes at least one of a roll angle sensor configured to produce a roll angle sensor signal indicative of a roll angle of the vehicle, and Page 14 - APPLICATION; Docket No. DAN203199US/10278 HURIa pitch angle sensor configured to produce a pitch angle sensor signal indicative of a pitch angle of the vehicle, wherein the control unit is configured to control the actuator system based on at least one of the roll angle sensor signal and the pitch angle sensor signal (line 290).
Regarding claim 15 Defrancq teaches that the sensor unit comprises an acceleration sensor configured to produce an acceleration sensor signal indicative of an acceleration of the vehicle, wherein the control unit is configured to control the actuator system based on the acceleration sensor signal (FIG. 11: 38d & 38g; line 292).
Regarding claim 16 Defrancq teaches a method of controlling a load distribution on a first axle and on a second axle of a vehicle (FIG. 1: 2 & 3; abstract), the method comprising the steps: producing a load sensor signal indicative of a load on at least one of the first axle and the second axle (FIG. 11: 40d & 40g); and displacing a movable weight (FIG. 1: M) relative to the first axle and to the second axle based on the load sensor signal (line 283).
.  
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Defrancq (FR 2815319 A1).
	 Regarding claim 9 Defrancq does not teach both the longitudinal slide guide and the lateral slide guide in the same embodiment however it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of FIG. 3 & 4 to include the longitudinal slide guide of FIG. 1, 2, & 5-8 in order to better control the weight in the longitudinal direction. 
Regarding claim 12 Defrancq does not explicitly teach that the sensor unit comprises a first load sensor configured to produce a load sensor signal indicative of a load on the first axle, and a second load sensor configured to produce a load sensor signal indicative of a load on the second axle, wherein the control unit is configured to control the actuator system based on the first load sensor signal and based 

Conclusion
	Prior art made of record and not replied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach vehicles with load distribution control devices of interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MAXWELL L MESHAKA/Examiner, Art Unit 3616          


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616